           Case 1:20-cv-01298-NONE-JLT Document 20 Filed 12/04/20 Page 1 of 2


1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10    CHRISTINA GONZALEZ, et al.,                          Case No.: 1:20-cv-00912-NONE-JLT
11                   Plaintiff,                            ORDER TO SHOW CAUSE WHY THE CASES
12                                                         SHOULD NOT BE CONSOLIDATED FOR ALL
              v.
                                                           PURPOSES
13    STATE OF CALIFORNIA, et al.,
14                   Defendants.
15   _____________________________________
16                                                         Case No. 1:20-cv-01298 NONE JLT
     JEWELINA GONZALEZ,
17                   Plaintiff,
18            v.
19   KYLE NUNEZ, et al.,
20                   Defendants.
21
22            The Court has been advised that the parties in the case, Gonzalez v. Nunez, Case No.1:20-

23   cv-01298 NONE JLT (Doc. 16 at 12), believe the two cases should be consolidated. Indeed,

24   review of the pleadings demonstrates that consolidation would preserve judicial and party

25   resources and avoid inconsistent rulings. Therefore, the Court ORDERS:

26   ///

27   ///

28   ///


                                                       1
       Case 1:20-cv-01298-NONE-JLT Document 20 Filed 12/04/20 Page 2 of 2


1           1.      No later than December 11, 2020, the parties in Gonzalez v. State of California,

2    Case No.1:20-cv-00912 NONE JLT, SHALL show cause why the actions should not be

3    consolidated for all purposes.

4
5    IT IS SO ORDERED.

6       Dated:     December 4, 2020                          /s/ Jennifer L. Thurston
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
